INDEMNIFICATION AGREEMENT This Indemnification Agreement (this "Agreement") is entered into as of , 2010 (the "Effective Date") by and between The Clorox Company, a Delaware corporation (the "Company"), and (the "Indemnitee"). RECITALS WHEREAS, the Board of Directors has determined that the ability to attract and retain qualified persons as directors is essential and in the best interests of the Company's stockholders and that the Company should act to assure such persons that there shall be adequate certainty of protection through insurance and indemnification against claims and actions against them arising out of their service to and activities on behalf of the Company; WHEREAS, the Company has adopted provisions in its Restated Certificate of Incorporation providing for indemnification and advancement of expenses to its directors and officers to the fullest extent authorized by the General Corporation Law of the State of Delaware (the "DGCL"), and the Company wishes to clarify and enhance the rights and obligations of the Company and the Indemnitee with respect to indemnification and advancement of expenses; WHEREAS, in order to induce and encourage highly experienced and capable persons such as the Indemnitee to serve and continue to serve as directors of the Company and in any other capacity as the Company may request, and to otherwise provide specific contractual assurances that certain costs, judgments, penalties, fines, liabilities, and expenses incurred by them in their defense of litigation and claims made against them in connection with the good faith performance of their duties to the Company are to be borne by the Company and that they shall receive the maximum protection against such risks and liabilities as may be afforded by applicable law, the Board of Directors of the Company has determined that the following Agreement is reasonable and prudent to promote and ensure the best interests of the Company and its stockholders; and WHEREAS, the Company desires to have the Indemnitee continue to serve as a director of the Company and in any other capacity with respect to the Company as the Company may request, as the case may be, free from undue concern for unpredictable, inappropriate, or unreasonable legal risks and personal liabilities. AGREEMENT NOW, THEREFORE, the parties hereto agree as follows: 1. Definitions. For purposes of this Agreement: (a) A "Change in Control" means, and shall be deemed to have occurred if, on or after the date of this Agreement, (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than (A) a trustee or other fiduciary holding securities under an employee benefit plan of the Company or any of its subsidiaries acting in such capacity, or (B) a corporation owned directly or indirectly by the stockholders of the Company in substantially the same proportions as their ownership of stock of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of securities of the Company representing more than 50% of the total voting power represented by the Company’s then outstanding Voting Securities, (ii) during any period of two consecutive years, individuals who at the beginning of such period constitute the board of directors of the Company and any new director whose election by the board of directors of the Company or nomination for election by the Company’s stockholders was approved by a vote of at least two-thirds (2/3) of the directors then still in office who either were directors at the beginning of the period or whose election or nomination for election was previously so approved, cease for any reason to constitute a majority thereof, (iii) the stockholders of the Company approve a merger or consolidation of the Company with any other corporation other than a merger or consolidation that would result in the Voting Securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into Voting Securities of the surviving entity) at least 50% of the total voting power represented by the Voting Securities of the Company or such surviving entity outstanding immediately after such merger or consolidation, (iv) the stockholders of the Company approve a plan of complete liquidation of the Company or an agreement for the sale or disposition by the Company of (in one transaction or a series of related transactions) all or substantially all of its assets, or (v) the Company shall file or have filed against it, and such filing shall not be dismissed, any bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator or creditors committee shall be appointed to manage or supervise the affairs of the Company. (b) “Corporate Status” means the status of a person who is or was a director (or a member of any committee of a board of directors), officer, employee or agent (including without limitation a manager of a limited liability company) of the Company or any of its subsidiaries, or of any predecessor thereof, or is or was serving at the request of the Company as a director (or a member of any committee of a board of directors), officer, employee or agent (including without limitation a manager of a limited liability company) of another entity, or of any predecessor thereof, including service with respect to an employee benefit plan. (c) "Disinterested Director" means a director of the Company who is not or was not a party to the Proceeding in respect of which indemnification is being sought by the Indemnitee. (d) "Expenses" include, without limitation, expenses incurred in connection with the prosecution, defense, appeal or settlement of, or service as a witness or other participation in or preparation for, any Proceeding, including attorneys' fees, witness fees and expenses, fees and expenses of accountants, public relations consultants and other advisors, retainers and disbursements and advances thereon, the premium, security for, and other costs relating to any bond (including cost bonds, appraisal bonds, or their equivalents), any other expenses of the types customarily incurred in connection with a Proceeding, and any expenses of establishing a right to indemnification or advancement under Sections 9, 11, 13, and 16 hereof. 2 (e) "Independent Counsel" means a law firm or a member of a law firm that neither is presently nor in the past five years has been retained to represent (i) the Company or the Indemnitee in any matter material to either such party (other than a matter in which Independent Counsel performed the same kind of service as it is being engaged to perform under this Agreement) or (ii) any other party to the Proceeding giving rise to a request for indemnification hereunder. Notwithstanding the foregoing, the term "Independent Counsel" shall not include any person who, under the applicable standards of professional conduct then prevailing, would have a conflict of interest in representing either the Company or the Indemnitee in an action to determine the Indemnitee's right to indemnification under this Agreement. (f) "Proceeding" means any pending, threatened or completed action, suit, arbitration, alternative dispute mechanism, inquiry, judicial, administrative or legislative hearing, investigation or other proceeding, including any and all appeals, whether of a civil, criminal, administrative, legislative, investigative, or other nature. (g) “Voting Securities” means any securities of the Company that vote generally in the election of directors. (h) References to the Company and its subsidiaries include any corporation, limited liability company, partnership, joint venture, trust or other entity or enterprise that before or after the Effective Date is party to a merger or consolidation with the Company or any such subsidiary or that is a successor to the Company as contemplated by Section 14 (whether or not such successor has executed and delivered the written agreement contemplated by Section 14). 2. Service by the Indemnitee. The Indemnitee agrees to serve as a director of the Company or one or more of its subsidiaries and in such other capacities as the Indemnitee may serve at the request of the Company from time to time, and by its execution of this Agreement the Company confirms its request that the Indemnitee serve as a director and in such other capacities. The Indemnitee shall be entitled to resign or otherwise terminate such service with immediate effect at any time, and neither such resignation or termination nor the length of such service shall affect the Indemnitee’s rights under this Agreement. 3. Indemnification and Advancement of Expenses. The Company shall indemnify and hold harmless the Indemnitee, and shall pay to the Indemnitee in advance of the final disposition of any Proceeding in any way connected with, resulting from or relating to the Indemnitee’s Corporate Status all Expenses incurred by or on behalf of the Indemnitee in connection with such Proceeding, to the fullest extent permitted by applicable law in effect on the Effective Date or as amended to increase the scope of permitted indemnification.
